In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
BRUCE ISENOR,             *
                          *                        No. 19-1996V
              Petitioner, *                        Special Master Christian J. Moran
                          *
v.                        *                        Filed: June 17, 2021
                          *
SECRETARY OF HEALTH       *                        Stipulation; Tetanus vaccine;
AND HUMAN SERVICES,       *                        Prevnar 13 vaccine;
                          *                        Guillain-Barré syndrome (“GBS”).
                          *
              Respondent. *
******************** *

Kathleen M. Loucks, Lommen Abdo Law Firm, Minneapolis, MN, for Petitioner;
Darryl R. Wishard, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On June 15, 2021, the parties filed a joint stipulation concerning the petition
for compensation filed by Bruce Isenor on December 30, 2019. Petitioner alleged
that the Prevnar 13 and Tetanus vaccines he received on November 19, 2018,
which are contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), caused him to suffer Guillain-Barré Syndrome (“GBS”). Petitioner
further alleges that he suffered the residual effects of this injury for more than six
months. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on his behalf as a result of his condition.



       1 The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
     Respondent denies that the vaccines either caused petitioner to suffer from
GBS or any other injury or his current condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum payment of $130,000.00 in the form of a check payable
          to petitioner. This amount represents compensation for combined
          first-year life care expenses, pain and suffering, and past
          unreimbursable expenses.

       b. An amount sufficient to purchase the annuity contract described in
          paragraph 10 of the stipulation, paid to the life insurance company
          from which the annuity will be purchased.

       These amounts represent compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Fed eral
Claims judge.

                                                 2